Citation Nr: 0926815	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for a right shoulder 
disorder.

2.  Entitlement to service connection for a neck disorder, 
claimed as secondary to service-connected right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 
1991.  She also had various periods of active duty for 
training purposes (ACDUTRA) during reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Hartford, 
Connecticut, which confirmed and continued a noncompensable 
rating for chronic right shoulder strain and denied service 
connection for a neck disorder, secondary to the service-
connected right shoulder strain; and service connection for a 
right hand disorder, also claimed as secondary to service-
connected right shoulder disorder.

In a May 2009 rating decision, the RO granted service 
connection for the right hand disorder.  Hence, this matter 
is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran's right shoulder disability is currently 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).  The record reflects that she is 
right handed.  Under DC 5201, limitation of the major arm 
motion at shoulder level warrants a 20 percent rating, while 
limitation to 25 degrees from the side warrants a 40 percent 
rating.

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).

At the most recent VA examination in August 2006 it was 
reported that the Veteran had right shoulder flexion to 165 
degrees; and abduction to 90 degrees.  The examiner indicated 
that 90 degrees was the normal range of shoulder abduction.  
VA regulations, however, provide that the normal range of 
shoulder abduction is to 180 degrees and that limitation of 
abduction to 90 degrees would be indicative of limitation to 
shoulder level.  38 C.F.R. § 4.70, Plate I (2008); see also 
Mariano v. Principi.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

It is unclear from the examination report whether the 
examiner found limitation of motion to shoulder level.  
Hence, the examination report is insufficient for rating 
purposes.

The Veteran contends she is entitled to service connection 
for a neck disability claimed as secondary to her service-
connected chronic right shoulder strain.

Service treatment records from the Veteran's first period of 
active duty show that she reported an injury in February 1991 
as a result of moving sandbags.  Her symptoms included pain 
in the neck, fingers and hand.

The Veteran alleged that she sustained a more recent neck 
injury during ACDUTRA service in July 2002.  A July 2002 
service treatment record documents a right shoulder 
strain/sprain injury with complaints of neck pain when she 
fell getting out of a truck.  Service personnel records 
confirm the Veteran was on active duty for training during 
this injury.  

The Veteran underwent a VA examination in December 2002 for 
an opinion as to whether any current neck disability was 
related to service.  The examiner opined that there was no 
objective evidence of such a relationship; however, the 
examiner did not have access to the Veteran's service 
treatment records.  

In July 2005, the Board remanded the claim for another VA 
examination and opinion from an examiner who had reviewed the 
Veteran's service treatment records.  The Veteran submitted 
for an examination in August 2006.  An examiner diagnosed the 
Veteran with degenerative disc disease of the cervical spine 
but did not provide the requested opinion as to whether it is 
at least as likely as not (50 percent probability or more) 
that such disability was related to the injuries in service, 
including the reported injuries in February 1991 and July 
2002.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance." Id. 
at 270-1.  The Board is compelled to again remand this claim 
for compliance with the instructions in the Board's July 2005 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
current examination to evaluate the 
severity of her right shoulder 
disability.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.

The examiner should note the ranges of 
right shoulder forward flexion and 
abduction in degrees.  The examiner 
should also determine whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain.  Such inquiry is 
not to be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flareups, or pain.

The examiner should note and describe the 
severity of any malunion, fibrous union, 
or nonunion related to the service 
connected right shoulder disability.

2.  The claims file should be returned to 
the physician who conducted the August 
2006 examination, if available, for an 
addendum.  If she is unavailable, the 
requested opinion should be sought from 
another VA physician.

The claims folder, including a copy of 
this remand, must be made available to 
the examiner for review.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

The examiner should review the file and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
cervical degenerative disc disease 
disability related to the injuries in 
service, including the reported injuries 
in February 1991 and July 2002.  The 
clinical findings and reasons upon which 
the opinion is based must be provided.

3.  If any claim on appeal is not 
granted, a supplemental statement of the 
case must be issued before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


